        Case 3:20-mc-80075-LB Document 1 Filed 04/27/20 Page 1 of 3
     Case 2:18-cv-00673-JAM-CKD Document 46 Filed 04/27/20 Page 1 of 3


 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 3
     505 Seventeenth Street
 4   Oakland, California 94612
     Telephone: (510) 452-5500
 5   Facsimile: (510) 452-5510
 6   Attorneys for Plaintiff I.F.
 7
     JOHN L. BURRIS, Esq., SBN 69888
 8   ADANTE D. POINTER, Esq., SBN 236229
     PATRICK M. BUELNA, Esq., SBN 317043
 9   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
10   7677 Oakport St., Suite 1120
11   Oakland, CA 94621
     Telephone: (510) 839-5200
12   Facsimile: (510) 839-3882

13   Attorneys for Plaintiffs R.F., Paula McGowan, and Ronell Foster Sr.

14
                                     UNITED STATES DISTRICT COURT
15
                                    EASTERN DISTRICT OF CALIFORNIA
16
     I.F., by and through her guardian ad litem SHASTA        )
17                                                            )    No: 2:18-cv-00673-JAM-CKD
     SKINNER, individually and as successor-in-interest to
     Decedent RONELL FOSTER; R.F., by and through his         )
18                                                            )
     guardian ad litem SHENA BATTEN, individually and
                                                              )    STIPULATION AND JOINT
19   as successor-in-interest to Decedent RONELL              )    REQUEST FOR SETTLEMENT
     FOSTER; PAULA MCGOWAN, individually; and                 )
20                                                                 CONFERENCE WITH
     RONELL FOSTER, SR., individually.                        )    NORTHERN DISTRICT
                                                              )
21                                                            )    MAGISTRATE JUDGE
                    Plaintiffs,
                                                              )    LAUREL BEELER; ORDER
22   vs.
                                                              )
                                                              )
23   CITY OF VALLEJO, a municipal corporation; RYAN           )
     MCMAHON, individually and in his official capacity as    )
24   a Police Officer for the CITY OF VALLEJO; and            )
     DOES 1-50, inclusive.                                    )
25                                                            )
                    Defendants.                               )
26                                                            )
27

28
     No: 2:18-cv-00673-JAM-CKD STIPULATION AND JOINT REQUEST FOR SETTLEMENT CONFERENCE WITH
     NORTHERN DISTRICT MAGISTRATE JUDGE LAUREL BEELER; (PROPOSED) ORDER                        1
        Case 3:20-mc-80075-LB Document 1 Filed 04/27/20 Page 2 of 3
     Case 2:18-cv-00673-JAM-CKD Document 46 Filed 04/27/20 Page 2 of 3


 1
     TO THE HONORABLE COURT:
 2
             By and through their counsel of record in this action, all parties hereby stipulate for the purposes
 3

 4   of jointly requesting that the Court grant a transfer of this case to the United States District Court for the

 5   Northern District of California for the limited purpose of conducting the settlement conference before

 6   the Honorable Magistrate Judge Laurel Beeler. The settlement conference would take place before

 7   Judge Beeler on July 21, 2020 at 10:00 a.m. at the San Francisco Courthouse, Courtroom C, located at
 8   450 Golden Gate Ave., San Francisco, California 94102. The parties have contacted Judge Beeler’s
 9
     chambers concerning this matter, and Judge Beeler, who has familiarity with all counsel in this case,
10
     would agree to conduct the settlement conference as requested.
11
             All other dates and deadlines from the Court’s Scheduling Orders will not be affected by this
12
     settlement conference.
13
     DATED: April 23, 2020                                 HADDAD & SHERWIN LLP
14

15                                                          /s/ Michael J. Haddad
                                                           MICHAEL J. HADDAD
16                                                         Attorneys for Plaintiff I.F.

17

18
     DATED: April 23, 2020                              ALLEN, GLAESSNER, HAZELWOOD &
19                                                      WERTH, LLP

20                                                      __/s/ Dale L. Allen, Jr.__________
                                                        DALE L. ALLEN, JR.
21                                                      Attorneys for Defendant City of Vallejo
22

23   DATED: April 23, 2020                              LAW OFFICES OF JOHN L. BURRIS
24

25                                                       /s/ Adante D. Pointer
                                                        ADANTE D. POINTER
26                                                      PATRICK BUELNA
27
                                                        Attorney for Plaintiffs, R.F., et al.
28
     No: 2:18-cv-00673-JAM-CKD STIPULATION AND JOINT REQUEST FOR SETTLEMENT CONFERENCE WITH
     NORTHERN DISTRICT MAGISTRATE JUDGE LAUREL BEELER; (PROPOSED) ORDER                                         2
        Case 3:20-mc-80075-LB Document 1 Filed 04/27/20 Page 3 of 3
     Case 2:18-cv-00673-JAM-CKD Document 46 Filed 04/27/20 Page 3 of 3


 1                                                ORDER

 2          Based on the parties’ stipulation, and with good cause appearing therefore,
 3   IT IS SO ORDERED.
 4

 5
     DATED: April 24, 2020                       /s/ John A. Mendez
 6
                                                 Hon. John A. Mendez
 7
                                                 U. S. District Court Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     No: 2:18-cv-00673-JAM-CKD STIPULATION AND JOINT REQUEST FOR SETTLEMENT CONFERENCE WITH
     NORTHERN DISTRICT MAGISTRATE JUDGE LAUREL BEELER; (PROPOSED) ORDER                       3
